DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6032531 (herein Roszhart) in view of U.S. Pat. Pub. # 2017/0066464 (herein Carter).
Regarding claim 1, Roszhart teaches a method for internally generating temperature compensated acceleration analog and digital output data from a torque balance accelerometer (TBA) having at least one flexure arm (micromachined acceleration and Coriolis (MAC) sensor, Col. 5, Line 2; Equation 10 provides for the change in frequency caused by changes in resonator temperature, Col. 7, Line 15; flexure support 8, Col. 6, Line 10)... and detecting acceleration with a proof mass in the flexure arm (proof mass 2, acceleration sensitivity of the sensor is located along the z axis, Col. 4, Lines 5-9). 
Further regarding claim 1, Carter teaches the deficiencies of Roszhart, specifically: 
performing factory calibration of the TBA by collecting scale and offset correction factors at one or more temperatures and storing the scale and offset correction factors in a memory of the TBA (magnetometer can be calibrated (per axis) for offset and gain at a magnetic field value on the order of .+-.50 .mu.T at multiple temperatures, [0267]; memory 325, [0057]); 
during field operation, sensing a current temperature, retrieving the scale and offset correction factors associated with the current temperature from the memory of the TBA, and performing linear interpolation to generate temperature-compensated analog and digital data outputs for the TBA (processor can compute a temperature compensation factor through, for example, polynomial interpolation of the calibration data based on the measured temperature, [0267]; [0161] teaches an analog output and [0366] teaches digital signal processor for digital output).
 Regarding claim 2, Carter teaches the deficiencies of Roszhart, specifically: receiving an analog output from the TBA; reading scale and offset correction factors from two calibrated temperatures one above and one below the current temperature; determining an adjusted scale and offset correction factor for the current temperature (processor can compute a temperature compensation factor through, for example, polynomial interpolation of the calibration data based on the measured temperature, [0267]; [0161] teaches an analog output).
Regarding claim 3, Carter teaches the deficiencies of Roszhart, specifically: wherein the determining an adjusted scale and offset correction factor comprises linearly interpolating the factors (processor can compute a temperature compensation factor through, for example, polynomial interpolation of the calibration data based on the measured temperature, [0267]; [0161] teaches linear polynomial equation).
Regarding claim 4, Carter teaches the deficiencies of Roszhart, specifically: generating as an output a temperature calibrated analog voltage proportional to an acceleration (the output of block 1206 can be temperature-compensated and linearized magnetometer /accelerometer readings, [0162]).
Regarding claim 5, Roszhart teaches wherein the TBA includes a flapper whose movement correlates with acceleration, comprising laser trimming the flapper (proof mass 54. This can be accomplished by laser trimming mass from flexures, the proof mass, Col. 17, Line 54)
Regarding claims 10-14, Roszhart in view of Carter teaches the claimed structure by the operation of the method cited to reject claims 1-4, above. Accordingly, claims 10-13 are rejected for the reasons provided for claims 1-4.
For claims 1-5 and 10-14, it would have been obvious to one skilled in the art at the time the invention was made to modify Roszhart’s invention to include the teachings of Carter. The ordinary artisan would have been motivated to modify Roszhart’s invention for at least the purpose of calibrate all axes of an accelerometer ([0159]).

Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roszhart in view of Carter as applied to claims 6 and 14 above, and further in view of US 7049543 (herein Roos).
Regarding claims 6 and 15, Roszhart teaches forming a flapper (proof mass 2) hingedly supported by a bifilar flexure (resonators) that extends radially inwardly from a support ring (substrate 1), wherein the bifilar flexure comprises a pair of flexure arms (resonators 3 and 4) spaced apart by an opening or window (cut out area entirely surrounding proof mass 2) (fig. 1A; cols. 3-4, lines 48-67 and 1-9); scanning a laser (laser trimming mass from structures) on the flexure arms over a plurality of passes to gradually thin the bifilar flexure regions (Col. 17, Line 44-Col. 18, Line 1-10).
Roszhart does not explicitly disclose that the laser is a femtosecond laser, and periodically reducing the femtosecond laser output to minimize damage from laser scanning and maximize bifilar flexure strength until the bifilar flexure reaches a predetermined thickness.
Roos teaches that it is well known to form micro-electro-mechanical devices (accelerometers) using a femtosecond laser (col. 2, lines 41-57; col. 3, lines 42-63), and periodically reducing the femtosecond laser output to minimize damage from laser scanning and maximize bifilar flexure strength until the bifilar flexure reaches a predetermined thickness (cols. 4-5, lines 25-67 and 1-14). Note, the nature of a pulsed laser is such that it naturally has a periodic reduction in output, i.e. it is turned off after every pulse, thus a complete reduction in power with each periodic pulse.
It would have been obvious to one of ordinary skill in the art to have modified the current invention of Roszhart to incorporate the use of a femtosecond pulse laser with varied power output of Roos. The use of a femtosecond laser is considered well known in the art due to its predictable use for producing very fine detail and very minute removal of material during each ablative pulse. As discussed in Roos, it was known that such small ablation pulses advantageously ensure that the product is not damaged or destroyed by over etching (e.g. chemically) or by physical forces (e.g. from grinding).

Claim 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roszhart in view of Carter and Roos as applied to claims 6 and 15 above, and further in view of CN 103344257A (herein Guo).
Regarding claims 7 and 16, Guo teaches the deficiencies of Roszhart, Carter and Roos, specifically: wherein for each a plurality of temperature ranges, cooling and heating the TBA to a temperature during calibration (Obtain the temperature model corresponding to the error parameters of each sensor during heating and cooling respectively, p. 2 of translation). It would be obvious to one of ordinary skill in the art to incorporate the calibration technique of Guo into the combination of Roszhart .

Claim 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roszhart in view of Carter as applied to claims 1 and 10 above, and further in view of Gilman et al. (U.S. Pat. # 4,779,461, hereinafter Gilman).
Regarding claim 8, Gilman teaches the deficiencies of Roszhart and Carter, specifically: wherein the memory stores a sensor address, comprising monitoring and responding to commands sent over a serial interface relating to acceleration associated with the sensor address (multiplexed accelerometer signals are applied to the same serial data port, Col. 8, Line 22). 
Regarding claim 9 and 18, Carter teaches the deficiencies of Roszhart, specifically: comprising instructing all TBAs to acquire and store data for subsequent transmission (nonvolatile memory can be used to store program instructions, program data, [0065]).
For claims 8, 9, 17, and 18, it would have been obvious to one skilled in the art at the time the invention was made to modify Roszhart in view of Carter to include the teachings of Gilman. The ordinary artisan would have been motivated to modify Roszhart in view of Carter for at least the purpose of adjusting for elevation changes (Col. 1, Line 13).

Response to Arguments
Applicant’s arguments filed 3/9/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852